DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because Fig. 5 is not described or mentioned in the “DETAILED DESCRIPTION” section.  
Appropriate correction is required.

Claim Objections
Claims 5 and 12 are objected to because of the following informalities:
In claim 5, lines 7 and 18, the claimed limitation “a bit remainder pair” should be changed to “the bit remainder pair” to refer to the bit remainder pair taught in lines 25-26 of claim 1.
Claim 12 recites substantially the same limitations as claim 5 above and are objected on the same basis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claims 8-14 includes claim limitations: “a computing module” (place holder) configured such that each of the computers “computes a bit” (function), “an exchange module” (place holder) configured such that each of the computers “exchanges the computed bit” (function), “a signal pair determination module” (place holder) configured such that each of the computers “determines a bit signal pair” (function), “a product pair determination module” (place holder) configured such that each of the computers “determines a bit product pair” (function), “a remainder pair determination module” (place holder) configured such that each of the computers “determines a bit remainder pair” (function), “a synchronized signal determination module” (place holder) configured such that each of the computers “determines a synchronized signal” (function), in claim 8; “a first computing submodule” (place holder) … configured to “computes a first bit” 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 8-14, the claim limitations “a set of modules”, “a computing module”, “an exchange module”, “a signal pair determination module”, “a product pair determination module”, “a remainder pair determination module”, “a synchronized signal 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the computers”. This is unclear to the examiner if the applicant is referring to a first computer and a second computer from lines 1-2 of the claim.
Claim 1, lines 3-4, recite the limitation “in accordance with one and a same piloting law”. It is unclear what is “one and a same piloting law” meant? Furthermore, the use of the term "a same piloting law" is ambiguous because there is no first piloting law to be compared to.
Claim 1 recites the limitation “the clocks” on line 4. This is unclear to the examiner if the applicant is referring to a clock of the first computer and a clock of the second computer, or to additional clocks. As such, there is insufficient antecedent basis for this limitation in the claim. It would appear that the intention for the limitation may be 
Claim 1 recites the limitation "the iteration n" in line 12. As the preceding limitation recite multiple iteration n (i.e. the recitation of “each iteration n”, in line 9, specifies multiple iteration n), it is not clear which of the multiple iteration n the limitation refers. As such, there is insufficient antecedent basis for this limitation in the claim. Examiner suggests an amendment to claim 1, line 9, to recite, “an iteration n comprising:” in order to specify one iteration n.
Claim 1, line 2, recites the limitation, “each of the computers configured to compute control orders”, which appears to limit the claim to plural control orders. However, the next limitation, lines 11-12, recites the limitation, “if the control order computed by each of the computers in the iteration n”, which appears to cover the embodiment of a single control order. The claim then, lines 12-13, recites the limitation, “a control order computed in the iteration n-1”, which appears to indicate a single control order.
The scope is therefore unclear as to the requirements of the claim, as it is not clear if the underlined recitations are referring to the same. As such, there is insufficient antecedent basis for these limitations in the claim.
, there is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 23, recites the limitation, “the other”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitations, “the control order Ia(n)”, line 5, “the control order Ia(n-1)”, line 6, “the control order Ib(n)”, line 10, “the control order Ib(n-1)”, line 11, there are insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations, “the first bit”, line 4, “the second bit”, line 8, there are insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitations, “the first bit”, line 5, “the second bit”, line 6, there are insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitations, “the first synchronized signal 0a(n-1)”, line 7, “the control order Ia(n-1)”, line 9, “the control order Ia(n-2)”, line 12, “the iteration n-2”, line 13, “the second synchronized signal 0b(n-1)”, line 18, “the control order Ib(n-1)”, line 20, “the control order Ib(n-2)”, line 23, there are insufficient antecedent basis for these limitations in the claim.
Regarding claims 8-11 and 14, these claims recite substantially the same limitations as claims 1-4 and 7 above and are rejected on the same basis.
Claim 15 recites the limitation “at least one system for synchronizing a first computer and a second computer of claim 8” on lines 1-2. This is unclear to the examiner if the applicant is referring to the system for synchronizing the first computer 
Claim 16 recites the limitation “a flight control system of claim 15”. This is unclear to the examiner if the applicant is referring to the flight control system of claim 15, or to an additional flight control system of claim 15. 
Other dependent claims are rejected as being dependent on the rejected base claims.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts of record Yang et al (US 2018/0205477), Fervel et al (US 2011/0118906), and Kossentini (US 2007/0271010) fail to disclose or render obvious, “a computing step, implemented by a computing module, comprising each of the computers computing a bit, the bit being equal to 0 if the control order computed by each of the computers in the iteration n is equal to a control order computed in the iteration n-1, the bit otherwise being equal to 1; an exchange step, implemented by an exchange module, comprising each of the computers exchanging the computed bit; a signal pair determination step, implemented by a signal pair determination module, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2454